DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, 10-14, 16-18, 21-23, 25, 27-28, 33-34 and 40-43 are pending.
Claims 9, 15, 19-20, 24, 26, 29-32 and 35-39 are cancelled.

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7th 2022, has been entered.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-14, 16-18, 21-23, 25, 27-28, 33-34 and 40-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8, 10, 16-18, 21 and 40-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBride et al. USPGPUB 2011/0083438 (hereinafter “McBride”) in view of Kim et al. USPGPUB 20090200805 (hereinafter “Kim”).


As to claim 1, McBride teaches a computer-implemented method for energy management (abstract “an energy conversion system for storage and recovery of energy using compressed gas”) comprising: obtaining access to one or more fluid-based energy storage and generation assemblies (paragraph 0065-0066 “cylinder 501 containing a gas chamber or "pneumatic side" 502 and a fluid chamber or "hydraulic side" 504 separated by a movable (double arrow 540) piston 503 or other force/pressure-transmitting barrier that isolates the gas from the fluid”), connecting the one or more fluid-based energy storage and generation assemblies to an electrical energy storage subsystem (paragraph 0134-0135 “drive hydraulic pump/motor 2621 and the electric generator 2622”), wherein the connecting includes an energy interconnect (paragraph 0134-0135 “hydraulic-pneumatic energy conversion system 2640 may be used to store energy from another power source, such as the electric grid 2630, by having generator 2622 driven as an electric motor”); providing energy to the one or more fluid-based energy storage and generation assemblies (paragraph 0022 “gas being stored in the pressure vessel.  The pressure vessel can also include a spray mechanism for introducing a heat-exchange fluid into the pressure vessel” and paragraph 0066); and delivering electrical energy from the energy interconnect, wherein the delivering is based on an energy control management system executing on one or more processors (paragraph 0134-0136 “wind turbine spins in the wind, pressurized hydraulic fluid is forced through tubing 2604 in varying flow rates to hydraulic machine 2610 (driving an electric generator 2622) and/or energy conversion system 2640 (which may incorporate any of the energy conversion system features described above, with respect to, for example, FIG. 3” and FIG. 3-3A).
McBride does not explicitly teach wherein each assembly comprises a pump-turbine, a first pressure vessel, and a second pressure vessel, wherein the first pressure vessel is configured and disposed to pressurize the second pressure vessel.
However, Kim teaches wherein each assembly comprises a pump-turbine (FIG. 1 shows pump and turbine), a first pressure vessel, and a second pressure vessel (FIG. 1 shows pressure vessel 31 and 32), wherein the first pressure vessel is configured and disposed to pressurize the second pressure vessel (paragraph 0012 “first and second storage tanks, and forcibly transfer the storage water from the first storage tank to the second storage tank by means of a pump function or transfer the storage water from the second storage tank in a high pressure state to the first storage tank in a low pressure state due to pressure equilibrium” and paragraph 0047 and claim 6).

	McBride and Kim are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by McBride, and incorporating a pump-turbine, a first pressure vessel, and a second pressure vessel, as taught by Kim.
One of ordinary skill in the art would have been motivated to improve electricity and surplus produced electricity, and the air of the high pressure in the tank is uniformly discharged so as to drive a generator during a time period when the consumption of electric power is high, thus efficiently managing energy, as suggested by Kim (paragraph 0002).

As to claim 2, the combination of McBride and Kim teaches all the limitations of the base claims as outlined above.
McBride further teaches wherein the energy interconnect is performed without an electrical subsystem intermediary (paragraph 0134 “wind turbines 2601, 2602, each with a hydraulic drive 2603, represented here as a variable hydraulic pump that maintains a consistent pressure throughout the pressurized hydraulic lines”).

As to claim 3, the combination of McBride and Kim teaches all the limitations of the base claims as outlined above.
McBride further teaches wherein the energy interconnect includes a local electrical grid (paragraph 0045 “power grid delivery 130” and paragraph 0134).

As to claim 4, the combination of McBride and Kim teaches all the limitations of the base claims as outlined above.
McBride further teaches wherein fluid of the one or more fluid-based energy storage and generation assemblies includes liquid air (paragraph 0084 “liquid-to-liquid heat exchangers tend to be more efficient than air-to-liquid heat exchangers, heat exchanger size may be reduced and/or heat transfer may be improved by use of a liquid-to-liquid heat exchanger” and paragraph 0134).

As to claim 8, the combination of McBride and Kim teaches all the limitations of the base claims as outlined above.
McBride further teaches wherein the energy control management system provides valve control information to the one or more fluid-based energy storage and generation assemblies (paragraph 0022 “fluid can include a gas being stored in the pressure vessel.  The pressure vessel can also include a spray mechanism for introducing a heat-exchange fluid into the pressure vessel.  In one embodiment, the existing heat exchange subsystem is in fluid communication with the pressure vessel(s) via appropriate valves and piping” and paragraph 0061-0066).


As to claim 10, the combination of McBride and Kim teaches all the limitations of the base claims as outlined above.
McBride further teaches further comprising controlling the one or more fluid-based energy storage and generation assemblies to implement a compressor function, an expander function, or a heat exchanger function (paragraph 0022 “fluid from the pressure vessel, through a heat exchanger, and back to the pressure vessel(s).  The fluid can include a gas being stored in the pressure vessel” and paragraph 0061-0066).

As to claim 16, the combination of McBride and Kim teaches all the limitations of the base claims as outlined above.
McBride further teaches wherein the one or more fluid-based energy storage and generation assemblies convert stored fluid energy to electrical energy (paragraph 0134 “driving hydraulic pump/motor 2610, and used in combination with or separately from contemporaneous wind-power production to drive hydraulic pump/motor 2621 and the electric generator 2622” and paragraph 0135-0136).

As to claim 17, the combination of McBride and Kim teaches all the limitations of the base claims as outlined above.
McBride further teaches wherein conversion of stored fluid energy to electrical energy comprises converting steam enthalpy to electrical energy by using at least one of the one or more fluid-based energy storage and generation assemblies as a steam turbine (paragraph 0065-068 “one or more gas circulation outlet ports 510 that are connected via piping 511 to the gas circulator 552.  Note that, as used herein, the terms "pipe," "piping" and the like shall refer to one or more conduits that are rated to carry gas or liquid between two points”).

As to claim 18, the combination of McBride and Kim teaches all the limitations of the base claims as outlined above.
McBride further teaches wherein the energy control management system controls fluid connections within the one or more fluid-based energy storage and generation assemblies (paragraph 0066 “gas circulator 552 may be powered by electricity from a power source or by another drive mechanism, such as a fluid motor.  The mass-flow speed and on/off functions of the circulator 552 may be controlled by a controller 560 acting on the power source for the circulator 552.  The controller 560 may be a software and/or hardware-based system that carries out the heat-exchange procedures described herein.  The outlet of the gas circulator 552 is connected via a pipe 514 to the gas inlet 515 of a heat exchanger 554” and paragraph 0134-0135).

As to claim 21, the combination of McBride and Kim teaches all the limitations of the base claims as outlined above.
McBride further teaches wherein the energy control management system controls electrical connections between the one or more fluid-based energy storage and generation assemblies and an energy grid (paragraph 0048-0066 “compressed-gas energy conversion system 110 to generate power for usage (e.g., power grid delivery 130)”).



As to claim 40, is related to claim 1 with similar limitations also rejected by same rational.  

As to claim 41, is related to claim 1 with similar limitations also rejected by same rational. 

As to claim 42,  the combination of McBride and Kim teaches all the limitations of the base claims as outlined above.
Kim further teaches wherein the first pressure vessel and the second pressure vessel are high-pressure chambers (paragraph 0040 “high pressure tanks” and it’s a design issue to have high or low pressure tanks).

As to claim 43, the combination of McBride and Kim teaches all the limitations of the base claims as outlined above.
McBride further teaches wherein the first pressure vessel comprises a salt cavern (paragraph 0019 “salt caverns, and aquifers tightly constrains site selection”).




1.	Claims 5-7, 22-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBride et al. USPGPUB 2011/0083438 (hereinafter “McBride”) in view of Kim et al. USPGPUB 20090200805 (hereinafter “Kim”) further in view of Nielsen USPGPUB 2014/0142771 (hereinafter “Nielsen”).

As to claim 5, McBride and Momen teaches all the limitations of the base claims as outlined above.
The combination does not explicitly teach further comprising adjusting the providing based on feedback to the energy control management system.
Nielsen teaches further comprising adjusting the providing based on feedback to the energy control management system (paragraph 0026 “satisfying the underlying reactive power/voltage demand).  Each power facility can then adjust its reactive power output to provide the necessary power factor”).
McBride, Kim and Nielsen are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by McBride and Kim, and incorporating adjusting the providing based on feedback to the energy control management system, as taught by Nielsen.
One of ordinary skill in the art would have been motivated to improve supplying reactive power control directly from an inverter only using reactors or capacitors as supplemental components whenever the grid needs additional reactive capability, as suggested by Nielsen (paragraph 0003).



As to claim 6, McBride, Kim and Nielsen teaches all the limitations of the base claims as outlined above.
Nielsen further teaches wherein the feedback includes energy supply updates or energy demand updates (paragraph 0044 “control the output of a power production facility 801, 811.  The power plants 80, 81 feed power into the grid 3 according to the extent that they are capable of fulfilling the grid demands Uref, Qref” and paragraph 0026).

As to claim 7, McBride and Kim teaches all the limitations of the base claims as outlined above.
The combination does not explicitly teach wherein the energy control management system uses supply profiles and demand profiles to adjust the delivering.
 Nielsen teaches wherein the energy control management system uses supply profiles and demand profiles to adjust the delivering (paragraph 0026 “adjustment to the power factor reference during certain times of the week, for example at peak consumption times whenever large transfer of load is expected” and paragraph 0042-0044).

As to claim 22, McBride and Kim teaches all the limitations of the base claims as outlined above.
The combination does not explicitly teach wherein the electrical energy storage subsystem includes one or more batteries.
	Nielsen teaches wherein the electrical energy storage subsystem includes one or more batteries (paragraph 0042-0044 “power storage facility could comprise a plurality of storage devices such as batteries, and a facility controller”).

As to claim 23, McBride and Kim teaches all the limitations of the base claims as outlined above.
The combination does not explicitly teach wherein the electrical energy storage subsystem includes one or more batteries.
 Nielsen teaches wherein the electrical energy storage subsystem further includes a battery management system (paragraph 0021-0026 “power storage facility might be a battery, which can be charged using an electrical current, and which outputs an electrical current when discharged”).

As to claim 25, McBride, Kim and Nielsen teaches all the limitations of the base claims as outlined above.
Nielsen further teaches wherein the battery management system provides current control between the electrical energy storage subsystem and an energy grid (paragraph 0021-0026 “power production facility that is capable of producing energy that can be fed into an electricity grid and/or converted for storage in a power storage plant of the power plant”).


Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBride et al. USPGPUB 2011/0083438 (hereinafter “McBride”) in view of Kim et al. USPGPUB 20090200805 (hereinafter “Kim”) further in view of Coney USP 5,934,076 (hereinafter “Coney”).



As to claim 11, McBride and Kim teaches all the limitations of the base claims as outlined above.
The combination does not explicitly teach wherein the heat exchanger function enables recovering waste heat through a waste-heat recovery subsystem.
However, Coney teaches wherein the heat exchanger function enables recovering waste heat through a waste-heat recovery subsystem (col 4 lines 35-45 “heat source temperatures increased by the use of solar panels or by heat recovery from domestic waste water”).
McBride, Kim and Coney are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by McBride and Kim, and incorporating waste-heat recovery subsystem, as taught by Coney.
One of ordinary skill in the art would have been motivated to achievement of higher efficiencies in order to minimize the production of carbon dioxide and other undesirable emissions, as suggested by Coney (col. 1 lines 10-25).

As to claim 12, McBride and Kim teaches all the limitations of the base claims as outlined above.
The combination does not explicitly teach wherein the controlling provides a cold water spray to enable cooling during compression.
However, Coney teaches wherein the controlling provides a cold water spray to enable cooling during compression (col. 25 lines 35-45 “heat pump with both hot and cold liquid spray injection would be very suitable for domestic or commercial space and water heating).

As to claim 13, McBride and Kim teaches all the limitations of the base claims as outlined above.
The combination does not explicitly teach wherein the controlling provides a hot water spray to add heat during expansion.
	However, Coney teaches wherein the controlling provides a hot water spray to add heat during expansion (col. 25 lines 35-45 “heat pump with both hot and cold liquid spray injection would be very suitable for domestic or commercial space and water heating).
As to claim 14, McBride and Kim teaches all the limitations of the base claims as outlined above.
The combination does not explicitly teach wherein the controlling enables isothermal operation of the one or more fluid-based energy storage and generation assemblies.
However, Coney teaches wherein the controlling enables isothermal operation of the one or more fluid-based energy storage and generation assemblies (col. 25 lines 1-43 “isothermal compression chamber with heat from the engine (which would otherwise be wasted) and means to feed the pre-heated compressed gas into the expansion chamber. The heat exchanger may simply consist of passages formed in the combustion chamber walls of the engine to allow the compressed air to circulate before being admitted into the expansion chamber”).

Claims 27-28 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over McBride et al. USPGPUB 2011/0083438 (hereinafter “McBride”) in view of Kim et al. USPGPUB 20090200805 (hereinafter “Kim”) further in view of Gopal et al. USPGPUB 2008/0046387 (hereinafter “Gopal”).

As to claim 27, McBride and Kim teaches all the limitations of the base claims as outlined above.
The combination does not explicitly teach wherein the obtaining, the connecting, the providing, and the delivering comprise an energy internet converged infrastructure.
However, Gopal teaches wherein the obtaining, the connecting, the providing, and the delivering comprise an energy internet converged infrastructure (paragraph 0032 “optional interface to the Internet so that the control processor can obtain information related to weather, geopolitical events, and pricing from public utilities” and paragraph 0014-0018).
McBride, Kim and Gopal are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by McBride and Kim, and incorporating an energy internet, as taught by Gopal.
One of ordinary skill in the art would have been motivated to improve optimization methods and further enhances its optimal decision making capabilities by leveraging information sources for weather forecasts and energy pricing data over the Internet, as suggested by Gopal (paragraph 0002).


As to claim 28, the combination of McBride, Kim and Gopal teaches all the limitations of the base claims as outlined above.
Gopal further teaches wherein the energy internet converged infrastructure enables software-controlled energy delivery optimization (paragraph 0011-0012 “energy generation, consumption, storage, selling, buying, and conservation based on an overall optimization strategy.  This innovative control strategy makes optimal decisions that are not likely to be made in a piecemeal control of energy storage or sell-back over fixed power circuits.  Under this comprehensive framework, the unified sum” and paragraph 0032-0034).

As to claim 33, McBride and KIm teaches all the limitations of the base claims as outlined above.
The combination does not explicitly teach wherein the energy control management system is driven by an energy control policy.
Gopal teaches wherein the energy control management system is driven by an energy control policy (paragraph 0010-011 “controlling energy consumption and storage, such automation can also improve conservation, for example, by changing the reflectivity and heat transmission characteristics of window panes or curtains based on policy and optimization criteria” and paragraph 0045-0046).

As to claim 34, the combination of McBride, Kim and Gopal teaches all the limitations of the base claims as outlined above.
Gopal further teaches wherein the energy control policy changes dynamically (paragraph 0045-0046 “automated control method also factors in the reduced cost of the external energy based on the optimization criteria and personal preferences provided as policy for the control processor decision making.  The objective temperature is determined by the control processor executing the optimization”).

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119